DETAILED ACTION
Status of the Claims
Applicant's arguments, filed 09/09/2021, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 09/09/2021, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicants have amended claims 1 and 6-8.
Applicants have canceled claims 3, 5, and 10.
Applicants have left claims 2, 4, 9, and 11-15 as originally filed.
Claims 16-30 were previously withdrawn from further consideration due to being drawn to a non-elected species in the Election filed 05/17/2020, elected without traverse. 
Claims 1-2, 4, 6-9, and 11-15 are the current claims hereby under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.




Claim Objections - Withdrawn
Response to Arguments
Applicant’s arguments, see page 10 of Remarks, filed 09/09/2021, with respect to claim 7 have been fully considered and are persuasive. Applicants have amended claim 7 to overcome the claim objection. The objection of claim 7 has been withdrawn. 
Claim Interpretation - 35 USC § 112(f) - Withdrawn
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Response to Arguments
Applicant’s arguments, see page 10 of Remarks, filed 09/09/2021, with respect to the 112(f) interpretation of the terms “a bio-signal acquirer” and “a communication interface” have been fully considered and are persuasive. Applicants have amended the claims to recite the specific structure of the previously claimed items. The 112(f) interpretation of “a bio-signal acquirer” and “a communication interface” is no longer being applied. 
Claim Rejections - 35 USC § 112 - Withdrawn
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Response to Arguments
Applicant’s arguments, see page 11 of Remarks, filed 09/09/2021, with respect to claim 10 have been fully considered and are persuasive. Applicants have canceled claim 10, rendering the rejection moot. The 112(b) rejection of claim 10 has been withdrawn. 
Claim Rejections - 35 USC § 101 - Maintained and Modified Necessitated by Applicants Amendments
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4, 6-9, and 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an apparatus for detecting a bio-signal feature comprising a bio-signal acquirer to acquirer a bio-signal, and a processor configured to detect at least one peak point or at least one valley point,  generate an envelope signal of the bio-signal, detect a feature of the bio-signal based on a difference between the envelope signal and the bio-signal, and estimate a blood pressure based on the at least one feature that is detected. The claim is directed to an apparatus (Step 1 – Yes), therefore further consideration is needed.
Step 2A: Prong One – Regarding Claim 1, the limitations of detecting at least one peak point or at least one valley point in one period of the bio-signal, generating an envelope signal of the bio-signal by linearly connecting a start point to the at least one peak point or the at least 
The limitation of detecting at least one peak point or at least one valley point in one period of the bio-signal can be reasonably performed in the mind and through pen and paper. A person of ordinary skill in the art would be able to determine a peak or a valley point within a dataset either graphically or visually in a table.
The limitation of generating an envelope by linearly connecting a first line from a start point to a peak/valley and linearly connecting a second line from the peak/valley to an end point can be reasonably performed through pen and paper. A person of ordinary skill in the art would be able to, with the aid of pen and paper, draw two linear lines to connect points on a graph.
The limitations of detecting at least one feature of the bio-signal based on a difference between the envelope signal and the bio-signal and estimating a blood pressure based on the feature that is detected based on the difference can be reasonably performed through pen and paper. A person of ordinary skill in the art would be able to, with the aid of pen and paper, and 
Currently, there is nothing to suggest an undue level of complexity in the detecting a peak point or a valley point, connecting points to draw linear lines, detecting a feature based on a difference, and estimating a blood pressure based on a difference. Currently, the difference calculation can be practically performed by a person of ordinary skill in the art, with the aid of pen and paper.
Step 2A: Prong Two – Regarding Claim 1, the claim recites the additional elements of a photoplethysmogram (PPG) sensor configured to acquire a bio-signal and a processor. The PPG signal is used for data gathering of the bio-signal, which is an example of an extra-solution activity of mere data gathering in order for the acquired data to be used for the judicial exceptions. The processor is recited at a high level and no improvements in the functioning on the processor are claimed. Instead, the processor is merely used as a tool to perform the abstract idea, therefore the additional elements are not integrated into a practical application. Additionally, the additional elements are not used for a particular treatment or prophylaxis for a disease. As claimed, the additional elements are used to apply the judicial exception, which does not integrated the judicial exception into a practical application. 
Step 2B – Regarding Claim 1, the claim recites the additional elements of a PPG sensor and a processor. A PPG sensor is a well-known, routine, and conventional way of acquiring a bio-signal from a human. The instant specification also recites “a processor” at a high level, which is also a well-known, routine, and conventional way of processing a signal. Adding 
Regarding Claim 2, the limitation of “wherein the bio-signal is a pulse wave signal, a first-order differential signal of the pulse wave signal, or a second-order differential signal of the pulse wave signal” does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. Mere data gathering is an insignificantly extra-solution activity that does not provide a meaningful limitation. Claim 2 is not patent eligible.
Regarding Claim 4, the limitation “wherein the at least one feature represents a reflection wave component constituting the bio-signal” does not recite additional elements that integrate the judicial exception into a practical application and does not amount to significantly more than the judicial exception.
Regarding Claim 6, the limitation “wherein the processor is further configured to determine an effective range of the bio-signal by setting a minimum point in the period of the bio-signal as the start point and setting a last zero crossing point or a last valley point in the period of the bio-signal as the end point”, recites a processor, however, the processor is merely being used to perform an abstract idea of determining a start point and an end point. Under the broadest reasonable interpretation, this limitation can be performed in the mind. The claim is 
Regarding Claim 7, the limitation “wherein the processor determines a plurality of separate areas between a first graph representing the envelope signal and a second graph representing the bio-signal, and to detect … the largest area …”, recites a processor, however, the processor is merely used to perform an abstract idea of determining an area between two signals and determining the largest of the areas detected. Under the broadest reasonable interpretation, this limitation can be performed in the mind through pen and paper. The claim is not improving the functioning of a computer and does not provide an inventive concept. Claim 7 is not patent eligible.
Regarding Claim 8, the limitation “wherein the processor is further configured to divide an effective range of the bio-signal into a plurality of sections based on a peak point or a valley point … and to determine the plurality of areas by summing differences between the envelope signal and the bio-signal …”, recites a processor, however, the processor is merely used to perform the abstract idea of dividing a signal into sections, which is a limitation that can be reasonably performed in the mind. In addition, the limitation of summing differences between two signals is another limitation that can be reasonably performed in the mind. Claim 8 is not patent eligible.
Regarding Claim 9, the limitation “wherein the processor is further configured to correct the determined plurality of separate areas using a scaling function”, recites a processor, however, the processor is merely used to perform the abstract idea of using a mathematical formula and calculation to apply a scaling function to the dataset. Merely using a generic 
Regarding Claim 11, the limitation “wherein the processor is further configured to perform signal smoothing …”, recites a processor, however, the processor is merely used to perform the abstract idea of using a mathematical formula and calculation to perform signal smoothing, like a moving average filter (para. [00136] of the specification). Merely using a generic processor to perform an abstract idea does not amount to significantly more than the abstract idea and does not provide an inventive concept. Claim 11 is not patent eligible.
Regarding Claim 12, the limitations “wherein the processor is further configured to divide an effective range of the bio-signal into a plurality of sections, to determine an area of each of the plurality of sections by summing absolute values of differences between the envelope signal and the bio-signal in each of the plurality of sections, detects at least one peak points and valley points of largest N sections as candidate features … and to detect one feature from the candidate of features, based on priori information …”, recites a processor, however, the processor is merely used to perform the abstract idea of a mental processor. The limitations of dividing a signal into a plurality of sections, determining an area of the sections, detecting a peak value, and detecting a feature based on priori information are all limitations that can be reasonably performed within the human mind. Merely reciting the additional element of a processor to perform the abstract idea does not amount to significantly more than the abstract ideas and does not provide an inventive concept. Claim 12 is not patent eligible. 
Regarding Claim 13, the limitation “wherein the priori information comprises information about a position at which the at least one feature is detected” does not recite 
Regarding Claim 14, the limitation “wherein the processor is further configured to detect one of the candidate features that is closest to the prior information as the at least one feature”, recites a processor, however the processor is merely used to perform the abstract idea of determining a candidate feature by comparing the features with priori information, which can be reasonably performed within the mind. Merely reciting the additional element of a processor to perform the abstract idea does not amount to significantly more than the abstract idea and does not provide an inventive concept. Claim 14 is not patent eligible.
Regarding Claim 15, the limitation “wherein the processor is further configured to update the priori information based on the detected at least one feature”, recites a processor, however the processor is merely used to perform the abstract idea of updating a database with information, which can be reasonably performed within the mind but updating your own memory. Merely reciting the additional element of a processor to perform an abstract idea does not amount to significantly more than the abstract idea and does not provide an inventive concept. Claim 15 is not patent eligible. 
Response to Arguments
Applicant's arguments filed 09/09/2021 have been fully considered but they are not persuasive.
Applicants have argued that the claims do not recite any mathematical relationships, formulas, or calculations. The Applicants have stated that “while some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claim”. The a difference between the envelope signal and the bio-signal” (emphasis added). Taking a difference between two signals is an example of a mathematical concept, and as recited in the claim can be practically performed in the human mind, by a person of ordinary skill in the art, with the aid of pen and paper. Nothing in the claims currently suggest an undue level of skill to determine this difference.
Applicants have argued that the claims do not recite a mental process because the steps cannot be practically performed in the human mind, specifically obtaining a difference between the envelope signal and the bio-signal. The Examiner respectfully disagrees. As recited in the claim, linearly connecting 3 points, and determining a difference based on a linear line and the bio-signal can be practically performed, by a person of ordinary skill in the art, with the aid of pen and paper. A person with ordinary skill in the art would be able to use basic calculus skills to determine a difference, for example an area under the curve, between two signals. Using a generic computer processor to perform the action does not amount to significantly more than the abstract idea.
Applicants have argued that claim 1 is integrated into a practical application of estimating a blood pressure. Applicants have argued that the estimating blood pressure steps are less computational due to the difference between the envelope and the bio-signal, and detecting a feature. The Examiner respectfully disagrees. Currently, there is nothing to suggest within the claims that an improvement to the generic computer components, like the processor, is made. Instead, the generic computer components are merely used to perform the actions of an abstract idea. As recited in the claims, determining a difference between two 
Claim Rejections - 35 USC § 102 - Withdrawn
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments, see page 13-17 of Remarks, filed 09/09/2021, with respect to  Claims 1-4 and 11 have been fully considered and are persuasive. Applicants have amended Claim 1 to recite the envelope is generated by linearly connecting a start point, the at least one peak point or the at least one valley point, and an end point of the bio-signal in the period. The 102(a)(1) rejection of claims 1-4 and 11 has been withdrawn. 
Claim Rejections - 35 USC § 103 - Newly Applied Necessitated by Applicants Amendments
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6-9, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sethi et al. (Pub. No. US 2009/0326393), hereinafter referred to as Sethi, in view of Mohamed Diab (Pat. No. US 6,463,311), hereinafter referred to as Diab.
The claims are generally directed towards an apparatus for detecting a bio-signal feature, the apparatus comprising: a photoplethysmogram (PPG) sensor configured to acquire a bio-signal; and a processor configured to detect at least one peak point or at least one valley point in one period of the bio-signal; generate an envelope signal by linearly connecting a start point to the at least one peak point or the at least one valley point, and an end point of the bio-signal in the period, to include a first linear line from the start point to the at least one peak point or the at least one valley point, and a second linear line from the at least one peak point or the at least one valley point to the end point; detect at least one feature of the bio-signal based on a difference between the envelope signal and the bio-signal; and estimate a blood pressure based on the at least one feature that is detected from the bio-signal based on the difference between the envelope signal and the bio-signal.
Regarding Claim 1, Sethi discloses an apparatus for detecting a bio-signal feature (Abstract, “system for non-invasive continuous blood pressure determination”), the apparatus comprising: 
a photoplethysmogram (PPG) sensor configured to acquire a bio-signal (Fig. 2, element 12, and para. [0048], “PPG signal processing system may include a PPG signal generation instrument…” and para. [0049]); and 
a processor (Fig. 4, elements 420, 430, 450, and para. [0048], “preprocessing circuit, pulse detection circuit, and processing circuitry”) configured to:
detect at least one peak point or at least one valley point in one period of the bio-signal (Fig. 5 and Fig. 6, and para. [0051], “pulse detection circuitry may determine locations of pulses within the PPG signal … local minimum point 510, local maximum point 512 …”); 
generate an envelope signal by linearly connecting a start point and an end point of the bio signal (Fig. 6, element 610, 620, and 630, and para. [0056], “baseline 630 which is represented by a line segment connecting the starting and ending points of the pulse…”)
detect at least one feature of the bio-signal based on a difference between the envelope signal and the bio-signal (Fig. 6, element 640, and para. [0055-0056], “area may be the area of the entire pulse relative to baseline … the measured value of area may be used to determine systolic and diastolic pressure … processing circuitry may use the mean, max, min, average or other suitable value that is computed to determine blood pressure” and para. [0052]); and 

However, Sethi does not explicitly disclose wherein the envelope signal is generated by linearly connecting a start point to the at least one peak point or the at least one valley point, and an end point of the bio-signal in the period, to include a first linear line from the start point to the at least one peak point or the at least one valley point, and a second linear line from the at least one peak point or the at least one valley point to the end point.
	Diab teaches of a system for determining individual pulses in a pulse oximeter-derived photo-plethysmograph waveform and determining further pulse statistics from the photo-plethysmograph waveform (Abstract and Fig. 4). Diab teaches of obtaining a plethysmograph waveform from a pulse oximeter (col. 1, lines 55-61). Diab further teaches of connecting a first linear line from a start point to a valley point and a second linear line from the valley point to an end point (Fig. 14 and col. 7, lines 48-67). Diab further teaches of determining an absolute difference based on the waveform pulse and the stick model pulse (col. 7, lines 51-54). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor disclosed by Sethi to instead of connecting one linear line, connect two linear lines from a start to a peak/valley, and the peak/valley to the end. Diab teaches that by calculating the first and second sum, can be normalized and compared together, to be compared together (col. 7, lines 48-67). Further, Sethi additionally 
Regarding Claim 2, modified Sethi discloses the apparatus of claim 1, wherein the bio-signal is a pulse wave signal, a first-order differential signal of the pulse wave signal, or a second-order differential signal of the pulse wave signal (para. [0043], “oximeter coupled to sensor, which may provide as input signal, a PPG signal …” and para. [0052], “in some embodiments, pulse detection circuitry may compute the second derivative of the PPG signal to find the local minima and maxima points …”).
Regarding Claim 4, modified Sethi discloses the apparatus of claim 1, wherein the at least one feature represents a reflection wave component constituting the bio-signal (para. [0023], “light from emitter penetrates the tissue and is reflected by the tissue into detector …”, and para. [0024], “monitor may calculate physiological parameters (e.g., blood pressure) based at least in part on data received from sensor relating to light emission and detection”).
Regarding Claim 6, modified Sethi discloses the apparatus of claim 1, wherein the processor is further configured to determine an effective range of the bio-signal by setting a minimum point in the period of the bio-signal as the start point and setting a last zero crossing point or a last valley point in the period of the bio-signal as the end point (Fig. 6, elements 610 and 620, and para. [0056], “starting point 610 and ending point 620”, 610 is the minimum and 620 is the last valley point).
Regarding Claim 7, modified Sethi discloses the apparatus of claim 1, wherein the processor is further configured to determine a plurality of separate areas between a first graph representing the envelope signal and a second graph representing the bio-signal (Fig. 13, 
Regarding Claim 8, modified Sethi discloses the apparatus of claim 7, wherein the processor is further configured to divide an effective range of the bio-signal into a plurality of sections based on the peak point or the valley point within the effective range Fig. 13, element 1320, “identify one or more areas between the start and end points of the pulse”, and para. [0083], “the area identified by the processing circuitry may correspond to the systolic or diastolic blood pressure of the patent …”), and to determine the plurality of separate areas by summing differences between the envelope signal and the bio-signal in each of the plurality of sections (Fig. 13, element 1330, and area value is computed for each of the one or more areas … area of an upper portion, lower portion … any other suitable geometric or trigonometric function or technique may be applied to measure the area …”).
Regarding Claim 9, modified Sethi discloses the apparatus of claim 7, wherein the processor is further configured to correct the determined plurality of separate areas using a scaling function (para. [0020], “mathematical manipulation of this signal (e.g., a scaled version 
Regarding Claim 11, modified Sethi discloses the apparatus of claim 1, wherein the processor is further configured to perform signal smoothing on the bio-signal (Fig. 4, element 420, “preprocessing circuitry” and para. [0044], “perform any suitable signal processing of signal to filter signal, such as .. band-pass filtering, adaptive filtering …”).
Regarding Claim 12, modified Sethi discloses the apparatus of claim 1, wherein the processor is further configured to divide an effective range of the bio-signal into a plurality of sections (Fig. 13, element 1320, “identify one or more areas between the start and end points of the pulse” and para. [0083]), to determine an area of each of the plurality of sections by summing absolute values of differences between the envelope signal and the bio-signal in each of the plurality of sections (Fig. 13, element 1330, “compute an area value for each of the one or more areas” and para. [0084]), detects at least one of peak points and valley points of largest N sections as candidate features, among the plurality of sections (para. [0051], “pulse detection circuitry may identify a local minimum point, local maximum point in the PPG signal …” and para. [0056], “the mean, max, min, average … may be computed between the one or more areas”), and to detect the at least one feature from the candidate features, based on priori information, wherein N is a natural number (Fig. 13, element 1340 and para. [0085], “area-to-blood pressure mapping is determined based on prior blood pressure measurements”).
Regarding Claim 13, modified Sethi discloses the apparatus of claim 12, wherein the priori information comprises information about a position at which the at least one feature is detected (para. [0085], “calibration device may be used to sample and measure through 
Regarding Claim 14, modified Sethi discloses the apparatus of claim 12, wherein the processor is further configured to detect one of the candidate features that is closest to the priori information as the at least one feature (para. [0087], “processing circuitry may look up in a stored table a particular computed area and determine the corresponding blood pressure measurement”).
Regarding Claim 15, modified discloses the apparatus of claim 12, wherein the processor is further configured to update the priori information based on the detected at least one feature (para. [0030], “reference blood pressure measurements generated or accessed by calibration device may be updated in real-time …”).
Response to Arguments
Applicant’s arguments with respect to claim(s) 5-8, 12, and 13-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The previously applied references in the 102 and 103 rejection are not relied upon in the rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/K.W.K./Examiner, Art Unit 3791

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791